        Case 1:19-cr-00158-DCN Document 185 Filed 03/04/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF IDAHO


(X ) Motion Hearing, Dkt. 174
(X ) Detention Hearing

MAGISTRATE JUDGE: Candy W. Dale                          DATE: 3/4/2020
DEPUTY CLERK/ESR: Amy Tate                               TIME: 10:21-11:45 AM

UNITED STATES OF AMERICA vs. Lucas Johnson
Case No. 1:19-cr-000158-BLW
Counsel for: United States (AUSA): Francis Zebari and Joshua Hurwit
              Defendant: Craig Atkinson, CJA (previously appointed)
              Probation: Lisa Melchert

       (X   ) MOTION HEARING/DETENTION HEARING

WITNESSES:
( ) Government
(X ) Defendant
      1. Kaitlyn Merritt
EXHIBITS: (X ) Government
                   1. Pretrial Services Report, Addendum, and Second Addendum – marked
                        and admitted
             ( ) Defendant

Defendant’s Motion to Reopen Detention Hearing, Dkt. 174, was GRANTED, and oral argument
heard on Government’s Motion for Detention, Dkt. 85.

Proffer by Government.

(X ) Order: Following oral argument by both parties, the Court ordered the Defendant released.
Government’s Motion for Detention was DENIED. Order Setting Conditions of Release entered.
